DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendments with respect to claims filed on 12/23/2021 have been entered.  Claims 1-20 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  
Claim Rejections - 35 USC § 112
The amendments and remarks filed on 12/23/2021 are sufficient to cure the previous 35 U.S.C.112 (b) rejections set forth in the Non-Final office action mailed on 09/27/2021 but not the 35 U.S.C.112 (d) rejection (see response to arguments below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 recites “wherein, when the supplemental chamber is located between the pump chamber and the pump outlet, the inlet valve is located between irrigation tube and the supplemental chamber;” however, claim 1 recites “a supplemental chamber that is either located between the irrigation tube and the pump chamber or between the pump chamber and the pump outlet;” hence, claim 1 recites an alternative and the claim is rejected on the first alternative of “a supplements chamber that is located between the irrigation tube and the pump chamber” hence, claim 7 does not further limit claim 1 and has been interpreted as not purely functional.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arnett et al. (Patent No. 6,022,329) in view of Thornton et al. (Patent No. .
Regarding claim 1, Arnett et al. teaches a lavage unit (10, Fig. 1) comprising: a handpiece (11, Fig. 1); an irrigation tube (160, Fig. 1) that extends from a source of irrigating fluid (S, Fig. 22 and see Col. 10, lines 53-57) to the handpiece (11); a pump (100, Fig. 2) disposed in the handpiece (11) to which the irrigation tube (160) is connected (see Fig. 2), the pump (160) including a bellows (101, Fig. 2), the bellow having a section that defines a pump chamber (hollow space inside of 101, see Fig. 3) and an outlet (distal opening of 101, see Fig. 4 below), the bellows (101) configured so that, when the bellows (101) is reciprocated, the bellows draws fluid from the irrigation tube (160) into the pump chamber (hollow space of 101) and then discharges the fluid out of the pump chamber (hollow space of 101) through the outlet (distal opening of 101, see Col. 1, lines 42-48); an inlet valve (134, Fig. 18C) that allows fluid flow into the pump chamber (hollow space of 101) from the irrigation tube (160) and that blocks fluid flow from the pump chamber (hollow space of 101) towards the irrigation tube (160, see Col. 9, lines 4-10); an outlet valve (133, Fig. 18C) that allows fluid flow from the pump chamber (hollow space of 101) into the outlet (143 and distal opening of 101) and that blocks fluid flow from the outlet (distal opening of 101) into the pump chamber (hollow space of 101, see Col. 8, lines 62-67 and Col. 9, lines 1-4); a motor (36, Fig. 4) and a linkage (51, Fig. 5) disposed in the handpiece (11) for reciprocating the bellows (101, see Col. 7, lines 11-15); and wherein the linkage (51) is connected to said pump (100) so as to alternatingly compress the bellows (101) forming the pump chamber (hollow space of 101, see CO. 7, lines 11-15).



Examiner’s Annotated Fig. 4
[AltContent: textbox (outlet)][AltContent: arrow]
    PNG
    media_image1.png
    248
    109
    media_image1.png
    Greyscale

Arnett et al. does not teach and wherein the pump further includes a section of the bellows formed from compressible or flexible material that defines a supplemental chamber that is either located between the irrigation tube and the pump chamber or between the pump chamber and the pump outlet; wherein, when the supplemental chamber is located between the irrigation tube and the pump chamber, the inlet valve is located between the supplemental chamber and the pump chamber; wherein, when the supplemental chamber is located between the pump chamber and the pump outlet, the outlet valve is located between the pump chamber and the supplemental chamber; and the section forming the supplemental chamber, and so that during the movement of the linkage, whichever of the inlet valve or the outlet valve that is located between the pump chamber and the supplemental chamber reciprocates with the linkage.  
However, Thornton et al. teaches a lavage unit (10, Fig. 1) comprising: a handpiece (12, Fig. 1, it is the Examiner’s position that 12 is a handpiece because 12 has a handle that can be manipulated/lifted by hand); an irrigation tube (18/20/24/28, Fig. 1) that extends from a source of irrigating fluid (body of patient where the blood is originally located) to the handpiece (12); a pump (16, Fig. 1) disposed in the handpiece (12) to which the irrigation tube (18/20/24/28) is connected (see Fig. 1), the pump (16) including a bellows (54, Fig. 3) that defines a pump chamber (hollow space of 62, Fig. 3) and an outlet (40, Fig. 3), the bellows (54) configured so that, when the bellows (54) is reciprocated, the bellows (54) draws fluid from the irrigation tube (portion 18 of 18/20/24/28) into the pump chamber (hollow space of 62) and then discharges the fluid out of the pump chamber (hollow space of 62) through the outlet (40, see Figs. 4-7, Col. 4, lines 47-66, Col. 5, lines 52-68 and Col. 6, lines 1-6); an inlet valve (84, Fig. 3) that allows fluid flow into the pump chamber (hollow space of 62) from the irrigation tube (portion 18 of 18/20/24/28 ) and that blocks fluid flow from the pump chamber (hollow space of 62) towards the irrigation tube (see Col. 5, lines 43-45 where 84 is a one-way valve; hence, 84 block flow of fluid out of the hollow space of 62 towards 18); an outlet valve (88, Fig. 3) that allows fluid flow from the pump chamber (hollow space of 62) into the outlet (40) and that blocks fluid flow from the outlet (40) into the pump chamber (hollow space of 62, see Col. 5, lines 46-48 where 88 is a one-way valve; hence, 88 blocks flow of fluid from 40 to the hollow space of 62); a linkage (52/56, Fig. 3) disposed in the handpiece (12) for reciprocating the bellows (54, see Col. 3, lines 47-66); and wherein the pump (16) further includes a section (60, Fig. 3) formed from compressible or flexible material (Col. 4, lines 51-55) that defines a supplemental chamber (hollow space of 60) that is either located between the irrigation tube (18) and the pump chamber (hollow space of 62, see Fig. 3) or between the pump chamber and the pump outlet; wherein, when the supplemental chamber (hollow space of 60) is located between the irrigation tube (18) and the pump chamber (hollow space of 62), the inlet valve (84) is located between the supplemental chamber (hollow space of 62) and the pump chamber (hollow space of 60, see Fig. 3); wherein, when the supplemental chamber is located between the pump chamber and the pump outlet, the outlet valve is located between the pump chamber and the (52/56) is connected to said pump (16) so as to alternatingly compress the bellows (54) forming the pump chamber (hollow space of 62) and the section (60) forming the supplemental chamber (hollow space of 60), and so that during the movement of the linkage (52/56), whichever of the inlet valve (84) or the outlet valve that is located between the pump chamber (hollow space of 62) and the supplemental chamber (hollow space of 60) reciprocates with the linkage (52/56, see Col. 5, lines 46-51 and Col. 6, lines 11-21).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Arnett et al. by substituting the pump for the pump taught by Thornton et al. and to modify the size of the pump taught by Thornton et al. such that the size fits the device of Arnett because Thornton et al. teaches the that pump is easily usable, quiet in operation and low in power consumption and the pump consumes a minimum amount of power yet maintains its pumping efficiency (see Col. 2, lines 12-15 and 27-30).  In addition, the pump taught by Thornton et al. is used to pump fluid just like the pump taught by Arnett et al; hence, the substitution is a simple substitution that would yield the same predictable results of pumping fluid; Arnett et al. teaches that variations and modifications may be made to the device (see Col. 21, lines 36-40) and the modification involves a mere change in the size of the pump and change in size is generally recognized as being within the level of ordinary skill in the art.  
Regarding claim 2, Arnett et al. in view of Thornton et al. teaches wherein the irrigation tube (160), the bellows (54), and the outlet (40) are arranged in the handpiece (11) so that a distal end of the irrigation tube (distal end of 160, connected to 151, see Fig. 16), the bellows (54), and the outlet (40) are substantially linearly aligned (see Figs. 4 and 19 of Arnett et al. and Fig. 3 of Thornton et al.).  
(54), including the section that defines the pump chamber (hollow space of 62) and the section that defines the supplemental chamber (hollow space of 60), is a single piece unit (see Fig. 3 illustrating 54 as a single piece, Col. 5, lines 11-12).  
Regarding claim 4, Arnett et al. in view of Thornton et al. teaches wherein the bellows (54) of the pump (16) is formed from flexible material (see Col. 4, lines 51-58, Col. 4, lines 67-68 and Col. 5, lines 1-11) and/or pleats (see Fig. 3 illustrating 62 having pleats); and. wherein the section (60) of the pump (16) forming the supplemental chamber (hollow space of 62) is formed from flexible material (see Col. 4, lines 51-58, Col. 4, lines 67-68 and Col. 5, lines 1-11) and/or pleats (see Fig. 3 illustrating 60 having pleats).  
Regarding claim 5, Arnett et al. in view of Thornton et al. teaches wherein the handpiece (11, see Fig. 4) further comprises a proximally located handgrip (12, Fig. 3) and a distally located barrel (13, Fig. 4); and wherein the pump (16 substituted for 100, see Arnett, Fig. 4) is disposed in the barrel (13, see Fig. 4 of Arnett illustrating 100 within 13) of the handpiece (11), the motor (36) is disposed in the handgrip (12, see Fig. 4), and the linkage (51, see Fig. 5); disposed in the barrel (13) of the handpiece (11, see Fig. 4 illustrating a portion of 51 within 13).
Regarding claim 6, Arnett et al. in view of Thornton et al. teaches wherein, when the supplemental chamber (hollow space of 60) of the pump (16) is located between the irrigation tube (160) and the pump chamber (hollow space of 62), the outlet valve (88) is located between the pump chamber (hollow space of 62) and the outlet (40).  
(see 35. U.S.C. 112 (d) above).  
Regarding claim 8, Arnett et al. in view of Thornton et al. teaches further comprising at least one manually actuatable member (240, Arnett et al., Fig. 3) mounted to the handpiece (11) for regulating the discharge of irrigating fluid from the handpiece (11, see Arnett et al., Col. 13 and 14).  
Regarding claim 9, Arnett et al. in view of Thornton et al. teaches wherein a suction tube (280, Arnett et al., Fig. 2) that extends to a suction source (SS, Fig. 3) extends through the handpiece (11, see Arnett et al., Fig. 3).  
Regarding claim 10, Arnett et al. in view of Thornton et al. further comprising a tip assembly (291, Fig. 8) that is removably coupled to the handpiece (11, see Col. 15, lines 60-61); and wherein the tip assembly (291) extends forward from the handpiece (11, see Fig. 8), the tip assembly (291) including an irrigation tube (305, Fig. 8) that receives the fluid discharged from the pump outlet (40) for discharge towards the tissue to which the lavage unit is applied (see Arnett et al., Col. 16, lines 23-28).  
Regarding claim 11, Arnett et al. in view of Thornton et al. teaches wherein the handpiece (11) includes a distally located barrel (13, Fig. 4) from which the tip assembly (291) extends and a handgrip (248, Fig. 4) that extends proximally from the barrel (13) that is fixedly attached to the barrel (13 see Arnett et al., Fig. 4).  
Regarding claim 12, Arnett et al. in view of Thornton et al. teaches further comprising a tip assembly (291, Fig. 8) that is removably coupled to the handpiece (11, see Col. 15, lines 60-61), the tip assembly (291) comprising: an irrigation tube (305) having spaced apart proximal (end of 305 at 305) and distal (end of 305 opposite 304) ends (see Fig. 8 of Arnett et al.) wherein the (305) receives the fluid discharged from the outlet (40) and the fluid is discharged from the irrigation tube (305) through the distal end (end of 305 opposite 304) of the irrigation tube (305); and a connector (292, Fig. 8) associated attached to the irrigation tube (305) that has features for holding the irrigation tube (205) to the handpiece (11) of the lavage unit (10, see Arnett et al. Col. 15, lines 60-67).  
Regarding claim 13, further comprising further comprising a suction tube (280, Arnett et al., Fig. 2) through which a suction (SS, Fig. 3) can be drawn from a site to which the distal end (distal end of 305) of the irrigation tube (305) is applied (Col. 15, lines 28-58).   
Regarding claim 16, Arnett et al. teaches a lavage unit (10, Fig. 1) comprising: a handpiece (11, Fig. 1); an irrigation tube (160, Fig. 1) that extends from a source of irrigating fluid (S, Fig. 22 and see Col. 10, lines 53-57) to the handpiece (11); a pump (100, Fig. 2) disposed in the handpiece (11) to which the irrigation tube (160) is connected (see Fig. 2), the pump (160) including a bellows (104/101, Fig. 2) comprising: a proximal pleated section (101) defining a supplemental chamber (hollow space of 101) and an inlet (inlet of 101); an inlet valve (134, Fig. 18C) that allows fluid flow into the pump chamber (hollow space of 101) and blocks fluid flow from the pump chamber (hollow space of 101) towards the irrigation tube (160, see Col. 9, lines 4-10); an outlet valve (133, Fig. 18C) that allows fluid flow from the pump chamber (hollow space of 101) into the outlet (outlet, see Fig. 4 under claim 1 above) and blocks fluid flow from the outlet (outlet, Fig. 4 above)  into the pump chamber (hollow space of 101, see Col. 8, lines 62-67 and Col. 9, lines 1-4); a motor (36, Fig. 4) and a linkage (51, Fig. 5) disposed in the handpiece (11) for reciprocating the bellows (101, see Col. 7, lines 11-15); wherein the proximal section (101) is configured so that, when the proximal section (101) is reciprocated, the proximal section (101) draws fluid from the irrigation tube (160) through the inlet (inlet of 160) and then (see Col. 1, lines 42-48 but does not teach specifically teach wherein the proximal section is configured so that, when the proximal section is reciprocated, the proximal section draws fluid from the irrigation tube into the supplemental chamber through the inlet and then discharges the fluid to the pump chamber; wherein the distal section is configured so that, when the distal section is reciprocated, the distal section receives fluid from the supplemental chamber into the pump chamber and then discharges the fluid out of the pump chamber through the outlet; wherein the inlet valve is located between the supplemental chamber and the pump chamber; and wherein the linkage is connected to the pump so as to alternatingly compress the distal section forming the pump chamber and the proximal section forming the supplemental chamber, and so that during the movement of the linkage, inlet valve that is located between the pump chamber and the supplemental chamber reciprocates with the linkage.
However, Thornton et al. teaches a lavage unit (10, Fig. 1) comprising: a handpiece (12, Fig. 1, it is the Examiner’s position that 12 is a handpiece because 12 has a handle that can be manipulated/lifted by hand); an irrigation tube (18/20/24, Fig. 1) that extends from a source of irrigating fluid (body of patient where the blood is originally located) to the handpiece (12); a pump (16, Fig. 1) disposed in the handpiece (12) to which the irrigation tube (18/20/24) is connected (see Fig. 1), the pump (16) including a bellows (54, Fig. 3) comprising: a proximal pleated section (60, Fig. 3) defining a supplemental chamber (hollow space of 60) and an inlet (38, Fig. 3); and a distal pleated section (62, Fig. 3) defining a pump chamber (hollow space of 62) and an outlet (40, Fig. 3); an inlet valve (84, Fig. 3) that allows fluid flow into the pump chamber (hollow space of 62) and blocks fluid flow from the pump chamber (hollow space of 62) towards the irrigation tube (portion 18 of 18/20/24; see Col. 5, lines 43-45 where 84 is a one-way valve; hence, 84 block flow of fluid out of the hollow space of 62 towards 18 ); an (88, Fig. 3) that allows fluid flow from the pump chamber (hollow space of 62) into the outlet (40) and blocks fluid flow from the outlet (40) into the pump chamber (hollow space of 62; see Col. 5, lines 46-48 where 88 is a one-way valve; hence, 88 blocks flow of fluid from 40 to the hollow space of 62); a linkage (52/56, Fig. 3) disposed in the handpiece (12) for reciprocating the bellows (54, see Col. 3, lines 47-66); and wherein the proximal section (60) is configured so that, when the proximal section (60) is reciprocated, the proximal section (60) draws fluid from the irrigation tube (18) into the supplemental chamber (hollow space of 60) through the inlet (38) and then discharges the fluid to the pump chamber (hollow space of 62; see Figs. 4-7, Col. 4, lines 47-66, Col. 5, lines 52-68 and Col. 6, lines 1-6); wherein the distal section (62) is configured so that, when the distal section (62) is reciprocated, the distal section (62) receives fluid from the supplemental chamber (hollow space of 60) into the pump chamber (hollow space of 62) and then discharges the fluid out of the pump chamber (hollow space of 60) through the outlet (40, see Figs. 4-7, Col. 4, lines 47-66, Col. 5, lines 52-68 and Col. 6, lines 1-6); wherein the inlet valve (86) is located between the supplemental chamber (hollow space of 60) and the pump chamber (hollow space of 62); and wherein the linkage (52/56) is connected to the pump (16) so as to alternatingly compress the distal section (62) forming the pump chamber (hollow space of 62) and the proximal section (60) forming the supplemental chamber (hollow space of 60), and so that during the movement of the linkage (52/56), inlet valve (86) that is located between the pump chamber (hollow space of 62) and the supplemental chamber (hollow space of 86) reciprocates with the linkage (52/56, see Figs. 4-7, Col. 4, lines 47-66, Col. 5, lines 52-68 and Col. 6, lines 1-38).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Arnett et al. by substituting the pump for the pump (see Col. 2, lines 12-15 and 27-30).  In addition, the pump taught by Thornton et al. is used to pump fluid just like the pump taught by Arnett et al; hence, the substitution is a simple substitution that would yield the same predictable results of pumping fluid; Arnett et al. teaches that variations and modifications may be made to the device (see Col. 21, lines 36-40) and the modification involves a mere change in the size of the pump and change in size is generally recognized as being within the level of ordinary skill in the art.  
Regarding claim 17, Arnett et al. in view of Thornton et al. teaches further comprising a tip assembly (291, Fig. 8) that extends forward from the handpiece (11, see Fig. 8), the tip assembly (291) including an irrigation tube (305, Fig. 8) that receives the fluid discharged from the pump outlet (40) for discharge towards the tissue to which the lavage unit is applied (see Arnett et al., Col. 16, lines 23-28).  
Regarding claim 18, Arnett et al. in view of Thornton et al. teaches further comprising further comprising a suction tube (280, Arnett et al., Fig. 2) through which a suction (SS, Fig. 3) can be drawn from a site to which the distal end (distal end of 305) of the irrigation tube (305) is applied (Col. 15, lines 28-58).  
Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arnett et al. (Patent No. 6,022,329) in view of Thornton et al. (Patent No. 5,147,281) in view of Henniges et al. (Pub. No. 2010/0262073).
Regarding claim 15, Arnett et al. in view of Thornton et al. does not teach further comprising a spray shield removably attached over the irrigation tube.  However, Henniges et al. (30, Fig. 1) having a spray shield (56, Fig. 1) removably attached to an irrigation tube (50, Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Arnett et al. in view of Thornton et al. by substituting the tip assembly for the tip assembly and spray shield taught by Henniges et al. for directing fluid to the target location and in addition, the substitution is a simple substitution that would yield the same predictable results.  Further, Arnett et al. in view of Thornton et al. teaches that variations and modifications may be made to the device (see Arnett et al., Col. 21, lines 36-40). 
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  Arnett et al. and Thornton et al. are the closet prior art to claim 19 but does not teach “an inlet valve that allows fluid flow into the pump chamber and blocks fluid flow from the pump chamber towards the irrigation tube; an outlet valve that allows fluid flow from the pump chamber into the supplemental chamber and blocks fluid flow from the supplemental chamber into the pump chamber . . . wherein the outlet valve is located between the pump chamber and the supplemental chamber” and it would not have been obvious to one of ordinary skill in the art to modify Arnett et al. or Thornton et al. to include the aforementioned features.
Response to Arguments
Applicant's arguments regarding the 35 U.S.C. 112(d) rejection filed on 12/23/2021 have been fully considered but they are not persuasive. Applicant argues that the amendments to claim 7 now include the first alternative.  The Examiner respectfully disagrees. Claim 1 recites 
“wherein, when the supplemental chamber is located between the irrigation tube and the pump chamber, the inlet valve is located between the supplemental chamber and the pump chamber” (ALTERNATIVE 1) and  
“2wherein, when the supplemental chamber is located between the pump chamber and the pump outlet, the outlet valve is located between the pump chamber and the supplemental chamber” (ALTERNATIVE 2)
and claim 7 now recites “wherein, when the supplemental chamber is located between the pump chamber and the pump outlet, the inlet valve is located between the irrigation tube and the supplemental chamber.”  Upon review of the specification the recitation of alternative 1 above is the embodiment of Fig. 21 and the recitation of alternative 2 is the embodiment of Fig. 22.  It is the Examiner’s position that claim 7 as recited above further limits alternative 2, the embodiment of Fig. 22; however, the rejection of claim 1 is based on alternative 1, the embodiment of Fig. 21; hence, claim 7 does not further limit claim 1 because only one of the alternatives is required to meet the claim limitation.
To overcome this rejection the Examiner suggest amending claim 1 to recite only the second alternative or amending claim 7 to capture alternative 1.
Applicant's arguments regarding the 35 U.S.C. 103 rejection filed on 12/23/2021 have been fully considered but they are not persuasive.  Regarding Arnett in view of Thornton applicant argues that it would not have been obvious to one skill in the art to combine the 
The Examiner respectfully disagrees.  In response to applicant's argument that one of ordinary skill would not find it obvious to modify Arnett by substituting the pump of Arnett for the pump of Thornton, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Further, it is the Examiner’s position that while the devices are of a different size one of ordinary skill in the art would know how to form the pump taught by Thornton such that it is of a size comparable to the device taught by Arnett.  In addition, it is the Examiner’s position that both the pump taught by Arnett and the pump taught by Thornton are bellow pumps; hence, the substitution is a simple Therefore, for the aforementioned reasons a new rejection is made under Arnett in view of Thornton.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783